       JUDGE FAILLA

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
                                                  1 9 CV 11626
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165                                                       ~1   G!"
                                                                         ~    ~
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212)873-0250
Facsimile:     (646)395-1585
Attorneys for Plaintiff
Off-White LLC

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                    CIVIL ACTION No.
 Plaintiff

 V.
                                                    ORDER TEMPORARILY
 0225XIANGCHUN,                  18FTHOME,             SEALING FILE
 2017BRIDALDRESS2017,
 8214689ZHANGMY.2007, ANYEJINGLING211,
 BROWN.EYES 11,                CHENGBIN-5,            FILED UNDER SEAL
 CHUNHUAQIUYUEl 7689, COLORFULIFESA-5,
 DOUBL_l 894,                   DQXSTORE,
 EBUYSTATION2010,      ERDEY456,     E-TOPl,
 FANGXIANMING,          FANSHUOHUA4494F,
 FENGHUAXUEYUE866,             FGHJTY6566,
 GAHUIQIN-0, GANGGANG2017888_7, GFC_65,
 GOO-2022,    GUTXCVE,     HK_9337,    **IM-
 JUNIUS**,     INFOTRADING,       INSPIRITS,
 JAMES1_79,      JUANJU_25,     LAWREN67,
 LIAOQII,       LIDN569240-5,      LINYI 11,
 LOUHUI7788, LUZZ-1945, NOWATERMAN2-1,
 PEN4807,                  PHILIPDIEWER 0,
QINGCHUNDEGUSHI, SHIBO2012, SHIHU8419,
SHINI_58, SHUBOQ, SILAO07-10, SIMPLE-
2017LIFE, STAO82, TEST2408, TIANGUA7637,
TOON-25, VCH-26, VFDGV3-71, VIGO19-88,
WENGQQ,       WXGJSD,       XIANGRUI158,
XINHUI_85,     XJMYl 112M,      XJYLNLK,
XKELL YlO0, XUSHAOYEl 982429, XYT12121,
YANGMI86, YINGSAI-0, YIWCH0, YOUQU_43,
ZHOUCHUNJIN           and         ZTE-80,

Defendants
       On this day, the Court considered Plaintiffs Application to Temporarily File Under Seal

and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated

with the above-referenced action, including, but not limited to, Plaintiffs Complaint and exhibits

attached thereto and Plaintiffs ex parte application for: 1) a temporary restraining order; 2) an

order restraining Merchant Storefronts and Defendants' Assets with the Financial Institutions; 3)

an order to show cause why a preliminary injunction should not issue; 4) an order authorizing

bifurcated and alternative service; and 5) an order authorizing expedited discovery and the

supporting declarations of Virgil Abloh and Brieanne Scully and exhibits attached thereto under
                                   ~~
seal for a period of one (1) week, or until   furth::f orde;(y the Court.
       It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the

Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.




SIGNEDthls.i1dayof           M                ,2019,at   /J-   ~ ,a,,
                                                         UNITE          ES DISTRICT JUDGE


                                                                                          r
